IN THE SUPREME COURT OF THE STATE OF DELAWARE

SEANNE GODWIN,                                     §
                                                   §   No. 341, 2015
          Defendant Below-                         §
          Appellant,                               §
                                                   §
          v.                                       §   Court Below—Superior Court
                                                   §   of the State of Delaware,
STATE OF DELAWARE,                                 §   in and for Kent County
                                                   §   Cr. ID 1008014466
          Plaintiff Below-                         §
          Appellee.                                §

                                  Submitted: August 25, 2015
                                   Decided: October 19, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices

                                               ORDER

          This 19th day of October 2015, the Court has carefully considered

appellant’s opening brief, the State’s motion to affirm, and the record on appeal.

We find it manifest that the Superior Court’s summary dismissal of the appellant’s

motion for postconviction under Superior Court Criminal Rule 61 should be

affirmed. The appellant was discharged from probation on both of his convictions

in this case in 2011 and thus had no standing to seek relief under Rule 61.1

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                          BY THE COURT:
                                                          /s/ Leo E. Strine, Jr.
                                                          Chief Justice

1
    See Baltazar v. State, 2015 WL 257334, *3 (Del. Jan. 20, 2015).